Title: From Thomas Jefferson to Francis Taylor, 4 January 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
In Council January 4 1781

The enemy now appear to be pushing to this Place and we know not how much further they may attempt to penetrate. A Suspicion that the Conventioners might be induced to attempt a Cooperation and by that means distract the efforts of our People renders it necessary that in the instant of your receiving this you put those Troops into Motion without waiting for their Baggage or any thing else. Within a verry few Hours we expect you may throw the whole across the blue ridge and it may be well for you to call on the counties of Augusta, Amherst and Albemarle to collect a Force at Rockfish gap to oppose any pursuit. I would not have those Counties on account of such a Call withold the Militia required to come here. They must furnish so many additional as you call for. A Multiplicity of Business puts it out of my power to send you written Powers of impress. But you must exercise that Power for every Purpose only requiring your agents to keep exact Lists of their Certificates to be returned to the Auditors as directed on a former Occasion.
I am Sir your very humble Servant,

T.J.

